               Case 1:20-cv-00574-EGS Document 16 Filed 05/20/20 Page 1 of 4



                                  UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLUMBIA


  MOLLY JONG-FAST,

                    Plaintiff,

                             v.                        Civil Action No. 20-574 (EGS)
  U.S. DEPARTMENT OF VETERANS
  AFFAIRS, et al.,

                     Defendants.


                                     JOINT STATUS REPORT

          Pursuant to the Court’s April 27, 2020, Minute Order, Plaintiff and Defendants, U.S.

Department of Veterans Affairs (“VA”) and U.S. Department of Justice (“DOJ”) (collectively,

“Defendants”), by and through undersigned counsel, hereby provide the following joint status

report.

          1.       This action under the Freedom of Information Act (“FOIA”) was filed by Plaintiff

on February 27, 2020, and amended on March 21, 2020. ECF Nos. 1, 11. Defendants filed an

answer to the amended complaint on April 24, 2020. ECF No. 15.

          2.       VA: The VA Office of the Secretary (“OSVA”) is currently processing Plaintiff’s

request (# 20-04393-F). On April 22, 2020, OSVA released three hundred twenty-seven (327)

pages, with redactions. OSVA expects to produce one (1) additional page, likely redacted, by

May 29, 2020.

          3.       VA Office of Inspector General (“OIG”): The OIG is currently processing

Plaintiff’s request (No. 20-00121-FOIP). The OIG expects to provide a complete release of

responsive, non-exempt material of less than 500 pages by May 22, 2020.
            Case 1:20-cv-00574-EGS Document 16 Filed 05/20/20 Page 2 of 4



       4.       DOJ: The Executive Office for U.S. Attorneys (“EOUSA”) has conducted a

partial search of the records. At the request of EOUSA, the U.S. Attorney’s Office for the

District of Columbia conducted an electronic search for records and located 270 potentially

responsive emails. EOUSA is currently processing these records. There may be potentially

responsive records in paper. However, as a result of the COVID-19 pandemic, USAO-DC is

unable to conduct a manual search at this time.

       5.       Defendants do not anticipate the need for an Open America stay in this case.

       6.       The parties believe questions regarding the need for a Vaughn index and summary

judgment briefing may be deferred while the parties focus on the processing and production of

responsive records.

       7.       The parties respectfully request that they provide a joint status report in 30 days,

i.e., June 19, 2020.

       8.       A proposed order is attached.


Dated: May 20, 2020                             Respectfully submitted,

                                                MICHAEL R. SHERWIN
                                                Acting United States Attorney
                                                for the District of Columbia

                                                DANIEL F. VAN HORN, D.C. Bar #924092
                                                Chief, Civil Division

                                       By:      /s/ Sean M. Tepe
                                                SEAN M. TEPE, DC Bar #1001323
                                                Assistant United States Attorney
                                                555 Fourth St., N.W.
                                                Washington, D.C. 20530
                                                Phone: (202) 252-2533
                                                Fax: (202) 252-2599
                                                Email: sean.tepe@usdoj.gov

                                                Counsel for Defendants


                                                   2
Case 1:20-cv-00574-EGS Document 16 Filed 05/20/20 Page 3 of 4




                            /s/ Mark Zaid
                           Mark S. Zaid, D.C. Bar #975905
                           Bradley P. Moss, D.C. Bar #440532
                           1250 Connecticut Ave., N.W.
                           Ste. 700
                           Washington, D.C. 20036
                           (202) 454-2809
                           Brad@MarkZaid.com
                           Mark@MarkZaid.com

                           Counsel for Plaintiffs




                              3
          Case 1:20-cv-00574-EGS Document 16 Filed 05/20/20 Page 4 of 4



                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA


  MOLLY JONG-FAST,

                  Plaintiff,

                           v.                          Civil Action No. 20-574 (EGS)
  U.S. DEPARTMENT OF VETERANS
  AFFAIRS, et al.,

                  Defendants.


                                        [Proposed] ORDER

       Upon consideration of the parties’ Joint Status Report, it is hereby ORDERED that the

parties shall file by June 19, 2020, an additional joint status report advising the Court of the status

of this matter, including a recommendation for further proceedings.



       It is SO ORDERED this               day of                               , 2020.



                                                       _________________________________
                                                       U.S. DISTRICT COURT JUDGE
